NO. 12-14-00047-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

RESIDENTIAL CREDIT                                          §   APPEAL FROM THE 2ND
SOLUTIONS, INC.,
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

MELVIN L. WHITAKER AND
ELIZABETH J. WHITAKER,
APPELLEES                                                   §   CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Residential Credit Solutions, Inc. (RCS) has filed a motion to dismiss this
appeal. In its motion, RCS alleges that the issues in the appeal have been fully resolved, and that
RCS and the appellees, Melvin L. Whitaker and Elizabeth J. Whitaker, agree that the appeal
should be dismissed.
         Because RCS has complied with Texas Rule of Appellate Procedure 42.1, we grant its
motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered May 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              MAY 30, 2014


                                          NO. 12-14-00047-CV


                    RESIDENTIAL CREDIT SOLUTIONS, INC.,
                                  Appellant
                                     V.
               MELVIN L. WHITAKER AND ELIZABETH J. WHITAKER,
                                  Appellees


                                  Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2013-10-0685)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.